per curiam:
Nos corresponde determinar si resulta opor-tuna nuestra intervención en este caso en el que la Asam-blea Legislativa impugna ciertos ajustes a sus presupues-tos, decretados originalmente por el Gobernador, pero que han sido revertidos por este último. Veamos.
H
El 30 de junio de 2005 la Asamblea Legislativa aprobó la Resolución Conjunta de la Cámara Núm. 445, que con-tenía el Presupuesto General de Gastos del Estado Libre Asociado de Puerto Rico (Presupuesto General) proyectado para el año fiscal 2005-2006. Al día siguiente, esta pieza legislativa fue presentada al Gobernador para su evalua-ción correspondiente. Levantada la sesión legislativa y pa-sado el término de treinta días sin que el Primer Ejecutivo tomara alguna acción respecto al proyecto, éste se entendió vetado en su totalidad según establece el Art. Ill, Sec. 19 *152de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1.
Ante este escenario, se activó el Art. VI, Sec. 6 de nues-tra Constitución, L.P.R.A., Tomo 1. En virtud de éste, las partidas consignadas en el Presupuesto General para el año fiscal 2004-2005, contenidas en la Resolución Conjunta de la Cámara Núm. 927 de 30 de junio de 2004 (R.C. 927), continuaron rigiendo para el presente año económico en todo lo que fueran aplicables, siendo el Gobernador la persona facultada para autorizar los desembolsos necesarios.
Posteriormente, mediante la Orden Ejecutiva Núm. 58 de 30 de agosto de 2005, Boletín Administrativo Núm. OE-2005-58 (Orden Núm. 58), el Hon. Aníbal Acevedo Vilá de-cretó ciertos ajustes a los desembolsos con cargo al Fondo General para el año económico 2005-2006, a base de las asignaciones consignadas en la R.C. 927. Según se expresó en la Orden Núm. 58, los referidos ajustes respondieron a que “[l]os recursos disponibles para el año fiscal 2005-2006 no basta [ban] para cubrir las asignaciones presupuestarias vigentes”. Esto se debió a que estas asignaciones totaliza-ban nueve punto dos billones de dólares, mientras que los recursos estimados ascendían a ocho punto nueve billones. Ante este escenario presupuestario particular y para ase-gurar el funcionamiento del Gobierno durante el próximo año fiscal, el Primer Ejecutivo entendió que al autorizar los desembolsos necesarios conforme lo dispone la See. 6 del Art. VI de nuestra Constitución, supra, debía mantener un presupuesto balanceado —según lo ordena la See. 7 del Art. VI, Const. E.L.A., L.P.R.A., Tomo 1— y, además, aten-der las prioridades establecidas por ley de acuerdo con la See. 8 del mismo artículo de la Constitución. Es decir, el Gobernador activó las tres secciones constitucionales alu-didas para ordenar los referidos ajustes presupuestarios. Además, se amparó en el poder conferido por la See. 2 de la *153R.C. 927(1) para transferir partidas entre diversos organismos. Junto con la Orden Núm. 58, el Gobernador incluyó una relación de los ajustes presupuestarios decre-tados, los cuales comprendieron el aumento de determina-das partidas y la reducción de otras.
Entre los ajustes decretados se encontraban los siguien-tes: (1) la reducción del presupuesto de la Cámara de Re-presentantes a cuarenta y un millones de dólares, o sea, seis millones menos que lo asignado para el mismo propó-sito mediante la R.C. 927; (2) la reducción del presupuesto del Senado de treinta y ocho millones consignados en la R.C. 927 a $33.5 millones, y (3) la disminución de la par-tida correspondiente a las Actividades Conjuntas de la Asamblea Legislativa(2) a $10.78 millones, a pesar de que la R.C. 927 proveía $21.6 millones para el mismo concepto. Estos ajustes fueron certificados por la Directora de la Ofi-cina de Gerencia y Presupuesto, Ing. Ileana Fas Pacheco.
A raíz de lo anterior, el Hon. José Aponte Hernández, por sí y en representación de la Cámara de Representan-tes, presentó una demanda sobre sentencia declaratoria e injunction contra el Gobernador, el Secretario de Hacienda y la Directora de la Oficina de Gerencia y Presupuesto. En esencia, adujo que el Gobernador, al ajustar unilateral-mente las partidas presupuestarias aludidas, violó el Art. VI, Sec. 6 de nuestra Constitución, supra, y la doctrina de separación de poderes. Solicitó, por lo tanto, que se decla-rase inconstitucional la actuación del Primer Ejecutivo y que se ordenase a este último certificar como disponible para el año fiscal 2005-2006 un presupuesto idéntico al del *154año fiscal anterior, hasta tanto se aprobara un nuevo presupuesto.
Posteriormente, la Ing. Nélida Santiago Rivera, como Superintendente y en representación de la Superintenden-cia del Capitolio, presentó otra demanda contra los mismos demandados y bajo fundamentos sustancialmente similares. A petición de ésta, el Tribunal de Primera Ins-tancia consolidó ambos pleitos.
Tras varios trámites judiciales, y luego de la celebración de una vista argumentativa, el Tribunal de Primera Ins-tancia, Sala Superior de San Juan (Hon. Carlos S. Dávila Vélez, juez), dictó sentencia sumaria y declaró “con lugar” ambas demandas. Resolvió que el ajuste realizado por el Gobernador a las partidas presupuestarias era ilegal por violar la doctrina de separación de poderes y por constituir una concentración de poder indebida en la Rama Ejecu-tiva, la cual no surge expresamente de la Constitución. En vista de ello, emitió un auto de injunction permanente contra los funcionarios demandados para que cesaran y desis-tieran de reducir unilateralmente las referidas partidas presupuestarias.
Insatisfechos, el Gobernador y los demás demandados presentaron un recurso de apelación ante el Tribunal de Apelaciones. Antes de que el foro apelativo intermedio en-trara en los méritos del caso, y al amparo del Art. 3.002(e) de la Ley de la Judicatura del Estado Libre Asociado de 2003 (Ley de la Judicatura de 2003), 4 L.P.R.A. sec. 24s(e), y de la Regla 23 del Reglamento del Tribunal Supremo de Puerto Rico, 4 L.P.R.A. Ap. XXI-A, la Cámara de Represen-tantes y la Superintendencia del Capitolio acudieron ante nos mediante el presente recurso de certificación. Argüye-ron, en síntesis, que la controversia presentada en este caso es de gran interés público y amerita ser resuelta final-mente por este Tribunal. En vista de ello y de que el Go-bernador y demás demandados solicitaron, a su vez, núes-*155tra intervención, expedimos el auto de certificación (Caso Núm. CT-2005-6).
Mientras tanto, el Senado de Puerto Rico, representado por su Presidente, Hon. Kenneth McClintock Hernández, había presentado otra demanda ante el tribunal de instan-cia sobre sentencia declaratoria e injunction contra los mismos demandados.(3) Su argumento fue básicamente el mismo de la Cámara de Representantes. Además, alegó la inconstitucionalidad de la Ley Orgánica de la Oficina de Gerencia y Presupuesto, Ley Núm. 147 de 18 de junio de 1980 (23 L.P.R.A. sec. 101 et seq.), en la medida en que ésta delegaba al Gobernador la facultad para establecer priori-dades en el desembolso de fondos públicos sin parámetros o guías. Solicitó, por lo tanto, que se declarase ilegal la actuación del Primer Ejecutivo de reducir, aumentar y transferir partidas del presupuesto general, así como la disminución del presupuesto del Senado y de la Oficina de Servicios Legislativos.
Luego de ciertos trámites procesales, otra sala del Tribunal de Primera Instancia (Hon. Oscar Dávila Suliveres, juez) dictó sentencia sumaria a favor del Gobernador y de-más funcionarios demandados. Concluyó que, ante un dé-ficit presupuestario, el Primer Ejecutivo no podía autorizar el desembolso de todos los gastos para el funcionamiento del Gobierno, sino que estaba obligado a procurar que el presupuesto general estuviese balanceado, y debía atender los intereses del servicio y las necesidades apremiantes del País, según disponen las Secs. 6, 7 y 8 del Art. VI de nuestra Constitución, supra, y la Sec. 2 de la R.C. 927. En vista de lo anterior, razonó que el Gobernador podía ajustar las *156asignaciones presupuestarias del Senado sin que ello vul-nerara la doctrina de separación de poderes.
Inconforme, el Senado acudió ante nos mediante un re-curso de certificación. Acordamos expedir. Caso Núm. CT-2005-8. A solicitud del Gobernador, y por presentar este recurso unas cuestiones similares de hecho y de derecho a las planteadas por la Cámara de Representantes en el suyo, ordenamos la consolidación de ambos casos. El Pre-sidente de la Cámara de Representantes y el Gobernador presentaron sus respectivos alegatos.
Así las cosas, el 19 de diciembre de 2005 el Gobernador presentó ante nosotros una Moción de Desistimiento y en Solicitud de Desestimación. Informó a este Tribunal que mediante la Orden Ejecutiva promulgada el 16 de diciem-bre de 2005, Boletín Administrativo Núm. OE-2005-78, ha-bía dispuesto el desembolso total de las asignaciones pre-supuestarias de la Rama Legislativa. Por lo tanto, desistía del recurso presentado contra la Cámara de Representan-tes y solicitaba la desestimación del recurso presentado por el Senado por ser éste académico. En atención a lo anterior, concedimos un término a las cámaras legislativas para que expresaran sus posiciones. Éstas han comparecido en opo-sición a la solicitud del Gobernador. (4)
Resolvemos con el beneficio de las posiciones de las partes.
II
Los cambios fácticos que han acontecido desde el inicio de esta controversia nos imponen el deber de determinar, en primera instancia, si los hechos actuales son los propi-cios para nuestro pronunciamiento. Esto en atención al ar-*157gumento del Gobernador de que los cambios han tornado la controversia en académica.
La doctrina de justiciabilidad imprime a nuestro ordenamiento jurídico ciertas limitaciones al ejercicio del poder judicial con el fin de que los tribunales puedan precisar el momento oportuno para su intervención. Hemos resuelto que un caso no es justiciable cuando las partes no tienen legitimación activa, cuando el caso no está maduro, cuando se presenta una cuestión política o cuando la controversia se ha tornado académica. Noriega v. Hernández Colón, 135 D.P.R. 406 (1994).
Una controversia es académica, y por lo tanto no apta para la intervención judicial, cuando los hechos o el derecho aplicable han variado de tal forma que ya no existe una controversia actual entre partes adversas. P.N.P. v. Carrasquillo, 166 D.P.R. 70 (2005). Este precepto legal exige que exista una controversia real en todas las etapas del proceso judicial, tanto en la inicial como en la apelativa. Véanse: Lewis v. Continental Bank Corp., 494 U.S. 472 (1990); E. Chemerinsky, Constitutional Law: Principles and Policies, 2da ed., Nueva York, Aspen Publishers, 2002, Sec. 2.7.1, pág. 112. Su análisis requiere la evaluación de los eventos anteriores, próximos y futuros, para determinar si su condición de controversia viva y presente subsiste con el transcurso del tiempo. San Antonio Maritime v. P.R. Cement Co., 153 D.P.R. 374 (2001).
Esta normativa persigue el propósito de evitar decisiones judiciales que acarreen pérdida de tiempo, conflicto con otras Ramas del Gobierno o que puedan estar diseñadas sin el beneficio de argumentos propios de partes adversas. R. Serrano Geyls, Derecho constitucional de Estados Unidos y Puerto Rico, San Juan, Ed. C. Abo. P.R., 1986, Vol. I, pág. 122. Intenta impedir, además, el uso innecesario de los recursos judiciales y obviar pronunciamientos autoritativos de los tribunales que resulten *158superfinos. Emp. Pur. Des., Inc. v. H.I.E.Tel., 150 D.P.R. 924 (2000); C.E.E. v. Depto. de Estado, 134 D.P.R. 927 (1993).
No obstante lo anterior, se reconocen varias ex-cepciones a esta doctrina. Por ejemplo, cuando se plantean cuestiones recurrentes capaces de evadir revisión judicial; cuando la situación de hechos ha sido modificada por el demandado, pero no tiene características de permanencia, o cuando persisten consecuencias colaterales de una controversia que se ha tornado académica. Angueira v. J.L.B.P., 150 D.P.R. 10 (2000). Véase, además, L.H. Tribe, American Constitutional Law, 3ra ed., Nueva York, Ed. Foundation Press, 2000, Vol. I, págs. 347-361.
En consideración a este trasfondo legal, evaluemos si debemos entrar a los méritos del caso de epígrafe.
I — I HH
El Hon. Aníbal Acevedo Vilá, mediante Orden Ejecutiva promulgada el 16 de diciembre de 2005, Boletín Adminis-trativo OE-2005-78, ha repuesto la cantidad de dinero que originalmente redujo a los presupuestos de la Asamblea Legislativa. Esto, debido a que los recaudos del Gobierno han sobrepasado las proyecciones de ingresos estimados para este año fiscal. Según informó el Primer Ejecutivo, dicho aumento en los ingresos se debió a la creciente acti-vidad económica y a las medidas implementadas sobre fis-calización gubernamental.
Consideró, además, importante el hecho de que
[p]ara las agencias calificadoras del crédito de Puerto Rico, es imprescindible que las dos ramas políticas del gobierno tra-bajen en espíritu de colaboración, y que se demuestre un ge-nuino ambiente de diálogo. Este ajuste que por la presente se realiza debe propender a una mejor y más estrecha colabora-ción entre las referidas ramas gubernamentales, reduciendo así significativamente la preocupación que a esos efectos tie-nen las referidas agencias calificadoras. Orden Ejecutiva de *15916 de diciembre de 2005, Boletín Administrativo OE-2005-78, pág. 1.
Con la promulgación de la orden ejecutiva aludida, el Gobernador revirtió los efectos de su Orden Núm. 58, la cual desembocó en el pleito judicial del epígrafe.
Según se deduce de lo anterior, ya la Asamblea Legisla-tiva no requiere nuestra intervención para procurar la re-posición de sus presupuestos. Además, parece evidente que la condición fiscal del país no es la misma que existía cuando el Gobernador decidió reducir los aludidos presupuestos. Es decir, la controversia que llegó ante noso-tros ya no es un obstáculo legal ni práctico para el normal desenvolvimiento de ambas ramas políticas de nuestro Gobierno.
De otra parte, debido a las particularidades de la con-troversia que se nos presentó, entendemos que no existe una probabilidad razonable de vuelva a repetirse. Es decir, su recurrencia requeriría que existiera un tranque en el proceso de formulación y aprobación del presupuesto, en circunstancias de crisis fiscal, y que el Primer Mandatario vuelva a reducir unilateralmente los presupuestos de otra Rrama del Gobierno. En el pasado siglo nunca se nos pre-sentó un trasfondo fáctico análogo. Resulta, pues, muy es-peculativo concluir que una controversia idéntica a ésta volverá a suscitarse.
Por otro lado, no podríamos concluir que esta controver-sia volverá a repetirse sin antes aventurarnos a predecir que el debate constitucional entre las ramas políticas del Gobierno, en el futuro, no será productivo. Con ello le es-taríamos restando legitimidad y productividad a nuestro sistema político constitucional en los años por venir, sin tan siquiera darle una oportunidad de desarrollarse y con-solidarse, y sin contar con los elementos para emitir ese juicio.
Aún asumiendo que el ambiente político y económico de Puerto Rico es propicio para que la controversia surja nue-*160vamente, resulta igualmente especulativo resolver que dicho asunto pueda evadir la revisión judicial. Esta contro-versia, inherentemente, no producía efectos de corta duración. El presupuesto para gastos generales del Go-bierno se formula y aprueba para el año fiscal y no para su primer mes, por lo que sus consecuencias se extienden por un año. Cf. Emp. Pur. Des., Inc. v. H.I.E.Tel., supra.(5)
Además, nuestro ordenamiento jurídico cuenta con el mecanismo adecuado para revisar este tipo de controversia con mayor agilidad. El Art. 3.002(e) de la Ley de la Judicatura de 2003, supra, establece que este Tribunal
[m]ediante auto de certificación, a ser expedido discrecional-mente, motu proprio, o a solicitud de parte, podrá traer inme-diatamente ante sí para considerar y resolver cualquier asunto pendiente ante el Tribunal de Primera Instancia o el Tribunal de Apelaciones cuando se plantee la existencia de un conflicto entre decisiones previas del Tribunal de Apelaciones, se planteen cuestiones noveles de derecho, o se planteen cues-tiones de alto interés público que incluyan cualquier cuestión constitucional sustancial al amparo de la Constitución del Es-tado Libre Asociado de Puerto Rico o de la Constitución de Estados Unidos.
El mecanismo de certificación cumple el propósito de adelantar el trámite judicial ordinario para que este Tribunal atienda cuestiones que por su gran importancia y envergadura ameritan ser resueltas prontamente. Rivera v. J.C.A., 164 D.P.R. 1 (2005); Suárez v. C.E.E. I, 163 D.P.R. 347 (2004). Nótese que sólo basta con que el caso esté pen diente ante el tribunal de instancia para que se nos pueda presentar la controversia mediante este recurso. Incluso, motu proprio, podemos traer inmediatamente la controversia ante nosotros para considerarla y resolverla. En fin, la existencia del recurso de certificación elimina práctica-*161mente la posibilidad de que este tipo de casos evada nues-tro pronunciamiento sobre el asunto.
Por otra parte, entendemos que no aplica la excepción a la doctrina de academicidad basada en que los cambios tác-ticos fueron producidos por el demandado sin visos de permanencia. El cambio en la situación fiscal del Gobierno permitió al Gobernador identificar los recursos disponibles y ordenar la devolución de los fondos a la Rama Legislativa. La Oficina de Gerencia y Presupuesto ya ha comenzado a cumplir esta norma, según surge de la misiva de la Ing. Ileana Fas Pacheco, dirigida al Gobernador, de 11 de enero de 2006. Es decir, los fondos están siendo transferidos a la Asamblea Legislativa.
Igualmente, dicha partida pronto perderá su vigencia debido a que el año fiscal concluirá en cinco meses. Usual-mente es en esta etapa del año fiscal que la Rama Ejecu-tiva tiene un cuadro más completo sobre los ingresos que se proyectan para el año, pues han transcurrido siete me-ses desde su inicio. Estas circunstancias abonan a la con-clusión de que la reposición de los presupuestos de la Rama Legislativa no será revertida, aun cuando decidamos no intervenir en el caso.
Por último, pesa sobre nuestro análisis el hecho de que la ocasión no es la propicia para un pronunciamiento nuestro. Debemos reconocer que existe un proceso político entre las Ramas aquí protagonistas que no se ha parali-zado y cuyo fruto dependerá en gran parte de que éstas armonicen sus diferencias sin nuestra intervención, en la medida que no exista una controversia justiciable entre ellos. La situación gubernamental actual amerita que es-tas Ramas trabajen en conjunto para resolver asuntos de mayor trascendencia e importancia para el bienestar del pueblo de Puerto Rico. El proceso político debe continuar su cauce. En ausencia de circunstancias que ameriten la intervención judicial, no estamos en posición de emitir directrices con el propósito de guiar al Ejecutivo y al Legis-*162lativo en la encomienda que los electores le han delegado para los años restantes de este cuatrienio. Todas estas con-sideraciones ameritan nuestra prudencia y abstención en estas circunstancias no aptas para la intervención judicial.
En vista de todo lo anterior, nos abstenemos de pronun-ciarnos sobre la controversia que originalmente presenta-ban los casos aquí consolidados.
IV
Por los fundamentos que preceden, se anulan los autos expedidos en los casos Hon. José Aponte Hernández v. Hon. Aníbal Acevedo Vilá y otros, CT-2005-06, y Senado de Puerto Rico v. Hon. Aníbal Acevedo Vilá y otros, CT-2005-08, y se ordena su archivo.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Fuster Berlingeri emitió una opinión concurrente. El Juez Asociado Señor Rivera Pérez disintió sin opinión escrita. La Juez Asociada Señora Ro-dríguez Rodríguez emitió una opinión disidente.
— O —

(1) La referida sección establece una regla que le da discreción al Primer Ejecu-tivo para realizar transferencias entre las asignaciones hechas en la Resolución Con-junta cuando los intereses del servicio y las necesidades apremiantes de las agencias lo requieran, así como para asegurar que al cierre de cada año fiscal las operaciones de las agencias terminen con un presupuesto balanceado.


(2) De dicha partida se nutren los presupuestos de la Superintendencia del Ca-pitolio y de la Oficina de Servicios Legislativos.


(3) Dicha demanda fue presentada luego de que el Senado de Puerto Rico acu-diera al Tribunal de Distrito Federal para el Distrito de Puerto Rico con los mismos reclamos y el referido foro se declarara sin jurisdicción sobre la materia. Senate v. Hon. Aníbal Acevedo Vila, Civil no. 05-2082(JAF). El caso iniciado ante el Tribunal de Primera Instancia fue referido a una sala distinta a la que atendió y resolvió la demanda presentada por la Cámara de Representantes y la Superintendencia del Capitolio.


(4) El 21 de diciembre de 2005, el Senado presentó su oposición a la moción de desestimación. Por su parte, la Cámara de Representantes presentó su oposición al desistimiento el 27 de diciembre de 2005. Ambos escritos fueron replicados por el Gobernador mediante una moción presentada el 11 de enero de 2006. El 20 de enero de 2006, el Senado presentó una dúplica a la réplica presentada por el Gobernador.


(5) No podemos equiparar la duración de los efectos que produce un presupuesto formulado anualmente con la que inherentemente producen las manifestaciones pú-blicas o los actos de protesta, los cuales, con mayor probabilidad, cesan antes de que culmine el proceso judicial iniciado con relación a éstos.